Title: From Thomas Jefferson to Isaac Zane, 17 March 1784
From: Jefferson, Thomas
To: Zane, Isaac



Dear Sir
Annapolis Mar. 17. 1784.

I wrote you about the 10th of Nov. from Philada. by Colo. Bland who was going directly to Richmond. By him I sent you a thermometer. I hope you received it safely. I am anxious to hear whether you did and whether you have been able to make those trials with it to which the Queries in my letter asked answers.
You will probably have heard that Fox and North are out of the British ministry. We learn this by letters from Dr. Franklin and the Marq. Fayette of Dec. 25. as also that Pitt and Temple are to be in the administration, that the disposition of that nation towards us is very hostile, and that the Turks and Russians are likely to keep the peace a year longer. We have executed to Congress a deed of cession for the Western country. The winter here has been severe beyond all memory. Congress has been so thin that little could be done. We are constantly tantalized with the expectation of new members. A full house would enable us to rise in 6. weeks and not meet again till November. Hopkinson writes me word that by a bill before their assembly Rittenhouse will be turned out of all h[is] offices, having been duly convicted of Astronomical and philosophical a[bi]lities against the peace and dignity of the Commonwealth and will [be] appointed Astronomer to the state of Pennsylva. with a salary of £600. or £750. per ann. This will be a singular instance of a republic’s encouragement of science. I wish you much happiness & am Dr. Sir Your friend & servt,

Th: Jefferson

